Case 3:14-cv-00741-SRU Document 75-1 Filed 05/04/21 Page 1 of 2

EXHIBIT 1

 
Case 3:14-cv-00741-SRU Document 75-1 Filed 05/04/21 Page 2 of 2
Case 3:10-mc-00064-AVC Document 4 Filed 05/11/10 Page 1 of 1

UNITED STATES DISTRICT COURT
DISTRICT OF CONNECTICUT

PETTIBONE TAVERN, LLC, GRIST
MILL PARTNERS, LLC, 1&3 MILL
POND PARTNERS, LLC, GRIST MILL:
CAPITAL, LLC, AVON CAPITAL, :
LUC, ARIA, LLC, CHARTER OAK
TRUST, LLC, AVON TRUST, USB
CLIENT SERVICES, INC., :
CAROLINE FINANCIAL GROUP, :
INC., REX INSURANCE SERVICES, :
INC., BESTCO BENEFIT PLANS, ;
LLC, BOSTON PROPERTY EXCHANGE : Case No. 3:10MC64 (AVC)
TRANSFER COMPANY, INC., :
LINCOLN FINANCIAL SERVICES
CORPORATION, WAYNE BURSEY, and:
SHAWNDRIKA GARDNER, :
Petitioners, :

Vv. ‘

COMMISSIONER OF INTERNAL
REVENUE,
Defendant.

ORDER TO SHOW CAUSE

The petitioners’ motion for the return of property having
been presented to the court, it is hereby ORDERED that the
defendant, Commissioner of Internal Revenue, shall appear before
the United States District Court in Courtroom #1, Annex, 450 Main
Street, Hartford, Connecticut, on the 3rd day of June, 2010, at
1:00 pm, then and there to show cause why the relief requested
therein should not issue against them.

Dated at Hartford, Connecticut this llth day of May, 2010.

/s/ Alfred V. Covello
Alfred V. Covello, U.S.D.d.

 

 
